Order of disposition, Family Court, New York County (Jody Adams, J.), entered July 19, 2002, which, upon a fact-finding determination that respondent failed to comply with the terms of a suspended judgment, terminated respondent’s parental rights to the subject child and committed the child’s guardianship and custody to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding that respondent failed to comply with the suspended judgment is supported by a preponderance of the evidence (see Matter of Ishia Marie W., 292 AD2d 535 [2002]; Matter of Desiree W., 232 AD2d 227 [1996]) showing that she did not regularly attend domestic violence counseling and allowed men who were not screened for child abuse, criminal history and drugs to have contact with the child. The finding that termination of respondent’s parental rights is in the child’s best interests is supported by a preponderance of the evidence (see Matter of Shaka Efion C., 207 AD2d 740 [1994]) showing that the child’s foster mother, with whom the child has lived for virtually her entire life, has provided a stable and nurturing home, and that respondent has not acquired insight into the causes of the child’s removal. No exceptional circumstances exist warranting an extension of the suspended judgment for an*315other year (Family Ct Act § 633 [b]). Concur—Andrias, J.P., Williams, Friedman, Marlow and Gonzalez, JJ.